Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	DETAILED ACTION
Claims Status
Claim 1 has been canceled. Claims 2-20 are newly added claims.  Claim 2-20 are pending and have been rejected. 

Response to Arguments
Applicant’s arguments, filed 12/15/2021, with respect to the Double Patenting Rejection of Claim 1 has been fully considered and are persuasive.  The Double Patenting Rejection of Claim 1 has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (Fig 2, Paragraphs 0041-0042, 0053). Such claim limitation(s) is/are: “…data determination engine is configured to…”, in claim 11. 	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The “system” claim is not a process, machine, manufacture, or composition of matter. 
The claim lacks the necessary physical articles / objects / elements / components / structure / hardware to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture or composition of matter, patentable eligible category subject matter.
For more information regarding 35 U.S.C 101 please see MPEP 2106 and section of 2106 titled “Non-limiting examples of claims that are not directed to one of the statutory categories: vi. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72.” 
Examiner suggests coupling the system with sufficient structure such as a memory, devices, processor, etc.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Cheline et al. (U.S. Publication 2003/0041136), hereinafter ‘Cheline’.
 	As to claims 2 and 11, Cheline discloses a method comprising:  	receiving a passphrase from a user of a virtual private network (VPN) device, the passphrase used to establish a VPN node at the VPN device (Cheline, see [0063], the VPN provider receives the one time password);  	providing the passphrase to a domain name system (DNS) server (Cheline, see [0027], a user will only be able to access the VPN and transfer or receive information from the server operator system after the user provides a username, password and optionally a tokencode and is authenticated by the server operator's authentication server. See [0067] and fig. 1, user enters credentials to select the location to connect to, wherein a location can be listed for each VPN security policy resident (i.e., each server-side system), wherein the server-side system includes a DNS server);  	accessing a DNS view used in determining VPN data (Cheline, see [0087-0089], resolving host names in a VPN with multiple DNS servers, wherein DNS server is accessible from browser);  	determining a VPN mode based on the DNS view (Cheline, see [0015] and [0062], determining security settings used to secure VPN communication between the client computer and the server. See [0026], VPN uses encrypted tunneling protocol and security procedures. See [0028-0030] and fig. 1, wherein the client-side system is operated by users who connect to the server-side system via a VPN, wherein server-side system includes a DNS server. See [0067], user enters credentials to select the location to connect to, wherein a location can be listed for each VPN security policy resident (i.e., each server-side system). Examiner’s Note: Paragraph 0035 of Specification discloses VPN mode as the manner by which a VPN is established, such as VPN tunneling and paragraph 0027 of Specification discloses the DNS view utilizes DNS table information to establish VPN connection, such as passphrases, etc.);  	maintaining the VPN node based on the VPN mode (Cheline, see [0004], [0026], [0028], a virtual private network (VPN) is a private data network that makes use of tunnels to maintain privacy when communicating over a public telecommunication infrastructure, such as the Internet).  
 	As to claims 3 and 12, Cheline discloses everything disclosed in claims 2 and 11, wherein the DNS view is specific to the user (Cheline, see [0077], the corporate VPN associated with the user's unique login details).  
 	As to claims 4 and 13, Cheline discloses everything disclosed in claims 2 and 11, wherein the passphrase is uniquely assigned to the user of the VPN device (Cheline, see [0063], the service provider, more specifically the VPN provider receives the one-time password).  
 	As to claims 5 and 14, Cheline discloses everything disclosed in claims 2 and 11, wherein the VPN mode specifies to establish and maintain the VPN node using one or more of dedicated devices and tunneling (Cheline, see [0038], The VANS database contains the security policies and certificates for the modem and the VPN Concentrators. Each pair of client-server VPN tunnels set up, a security policy for each modem and each VPN Concentrator is stored in the VANS database).  

 	As to claims 6 and 15, Cheline discloses everything disclosed in claims 2 and 11, wherein the VPN mode specifies to establish the VPN node by communicating with a specific server (Cheline, see [0071], a VPN tunnel is established between the client having the stored IP or MAC address and the server-side system).  

 	As to claims 7 and 16, Cheline discloses everything disclosed in claims 2 and 11, further comprising transmitting and receiving data according to the VPN mode for managing the VPN node at the client device (Cheline, see [0060], send and receive data traffic directly to and from the Internet, while only server operator side data traffic is sent and received through the VPN tunnel).  
 	As to claims 8 and 17, Cheline discloses everything disclosed in claims 7 and 16, wherein managing the VPN node includes establishing the VPN node (Cheline, see [0071], a VPN tunnel is established between the client having the stored IP or MAC address and the server-side system).  

 	As to claims 9 and 18, Cheline discloses everything disclosed in claims 7 and 16, wherein managing the VPN node includes sending data used in establishing the VPN node (Cheline, see [0038], The VANS database contains the security policies and certificates for the modem and the VPN Concentrators. Each pair of client-server VPN tunnels set up).  

 	As to claims 10 and 19, Cheline discloses everything disclosed in claims 7 and 16, wherein managing the VPN node includes maintaining the VPN node (Cheline, see [0004], [0026], [0028], a virtual private network (VPN) is a private data network that makes use of tunnels to maintain privacy when communicating over a public telecommunication infrastructure, such as the Internet).   	
 	As to claim 20, Cheline discloses a system comprising:  	means for receiving a passphrase from a user of a virtual private network (VPN) device, the passphrase used to establish a VPN node at the VPN device (Cheline, see [0063], the VPN provider receives the one time password);  	means for providing the passphrase to a domain name system (DNS) server (Cheline, see [0027], a user will only be able to access the VPN and transfer or receive information from the server operator system after the user provides a username, password and optionally a tokencode and is authenticated by the server operator's authentication server. See [0067] and fig. 1, user enters credentials to select the location to connect to, wherein a location can be listed for each VPN security policy resident (i.e., each server-side system), wherein the server-side system includes a DNS server);  	means for accessing a DNS view used in determining VPN data (Cheline, see [0087-0089], resolving host names in a VPN with multiple DNS servers, wherein DNS server is accessible from browser);  	means for determining a VPN mode based on the DNS view (Cheline, see [0015] and [0062], determining security settings used to secure VPN communication between the client computer and the server. See [0026], VPN uses encrypted tunneling protocol and security procedures. See [0028-0030] and fig. 1, wherein the client-side system is operated by users who connect to the server-side system via a VPN, wherein server-side system includes a DNS server. See [0067], user enters credentials to select the location to connect to, wherein a location can be listed for each VPN security policy resident (i.e., each server-side system). Examiner’s Note: Paragraph 0035 of Specification discloses VPN mode as the manner by which a VPN is established, such as VPN tunneling and paragraph 0027 of Specification discloses the DNS view utilizes DNS table information to establish VPN connection, such as passphrases, etc.);  	means for maintaining the VPN node based on the VPN mode (Cheline, see [0004], [0026], [0028], a virtual private network (VPN) is a private data network that makes use of tunnels to maintain privacy when communicating over a public telecommunication infrastructure, such as the Internet).

Conclusion
 	The prior art made of record and not listed upon is considered pertinent to applicant’s disclosure. This includes: 
 	U.S. Publication 2003/0200321, which describes system for automated connection to virtual private networks related applications. 	U.S. Publication 2012/0173680, which describes system and method to provide built-in and mobile VPN connectivity. 	U.S. Publication 2005/0193103, which describes method and apparatus for automatic configuration and management of the virtual private network.
 	U.S. Publication 2011/0238801, which describes methods and systems for maintaining network connectivity for mobile network nodes using VPN. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443